









EQUIPMENT LEASE AGREEMENT


THIS EQUIPMENT LEASE AGREEMENT (the “Agreement”) is made and effective as of the
1st day of January 2020, by and between COBRA AVIATION SERVICES LLC and COBRA
ACQUISITIONS LLC (the “Lessors”), and BRIM EQUIPMENT LEASING LLC dba BRIM
AVIATION (the “Lessee” and, collectively, the “Parties”).


WHEREAS, Lessors have the right to lease certain equipment set forth on the
attached “Exhibit A” (collectively known as the “Equipment”) and desires to
lease such Equipment to Lessee; and


WHEREAS, Lessee desires to lease the Equipment from Lessors subject to the terms
outlined in this Agreement.


NOW, THEREFORE, in consideration of these mutual promises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledge, the
Parties agree as follows:


1.  Lease. Lessors hereby agrees to lease the Equipment to Lessee.


2.  Term. Subject to the conditions stated herein, the term of this Agreement
shall be for a period of one (1) year from the date of execution (the “Effective
Date”) and continued from year to year thereafter; provided however, that this
Agreement may be cancelled at any time for any reason by either party upon sixty
(60) days written notice to the other party.


3. Payment. Lessee shall pay to Lessors a total payment (the “Payment”) of an
amount equal to Seven-thousand dollars and no/100’s ($7,000.00) per month for
the lease of the Equipment in lawful money of the United States of America,
which shall be payable at the address shown below on the first day of each and
every month during the Term.


4. IFTA and Other Charges. All taxes and license charges levied on, or assessed
against, the Equipment under this Lease are to be for the sole account of Lessee
to the extent they arise from the leasing of the Equipment during the Term,
including, but not limited to, IFTA related taxes and charges.


1



--------------------------------------------------------------------------------











5.  Maintenance, Operation and Modification. Lessee agrees that the Equipment
shall not be subjected to careless, unusually rough usage; and Lessee shall, at
its own expense, maintain the Equipment and its appurtenances in good repair and
operative condition. Lessee agrees to be responsible for normal and reasonable
maintenance and repairs that arise directly as a result of
Lessee’s utilization of the Equipment, provided, however, that Lessee may
conduct such repairs in such a manner as Lessee, in its sole discretion, seems
reasonably appropriate.


6.  Risk of Loss. Lessee agrees that it shall bear the risk of loss with respect
to the delivery of the Equipment to Lessee. Possession will be deemed to have
been delivered upon actual delivery from Lessors to Lessee.


7.  Warranties. Lessors warrant the Equipment is adequate and in good working
order, and that all materials, goods, supplies or manufactured articles
furnished by Lessors in association with the Equipment are of suitable quality
and workmanship for their intended purposes.


8.  Headings. The headings in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.


9. Amendment. This Agreement may not be amended or modified by any act or
conduct of the Parties or by oral agreements unless reduced and agreed to in
writing signed by both Lessors and Lessee. No waiver of any of the terms of this
Agreement shall be binding upon Lessee unless reduced to writing and signed by
Lessee.


10.  Severability of Clauses. The invalidity, in whole or in part of any clauses
of this Agreement shall in no way affect or impair of any other provision of
this Agreement unless such invalidity cause either party to suffer a substantial
economic impact hereunder, in which case the Parties shall negotiate a mutually
acceptable replacement provision.


11.  Entire Agreement. This Agreement and the Exhibits attached hereto contain
the entire agreement between Lessors and Lessee concerning the Equipment, and
there are no other representation, promises or agreements either oral or
written. All negotiations, consideration, representation and understandings
between the parties are incorporated herein and are superseded hereby. There are
no terms, obligations, covenants, statements, representations, warranties or
conditions relating to the subject matters hereof other than those specifically
contained here.


12.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Lessors and Lessee and their respective, successors and permitted
assigns.


2



--------------------------------------------------------------------------------











13.  Notice. All rent and other payments required to be made by Lessee to
Lessors shall be payable to Lessors at the address set forth below, or at any
other address Lessors may specify from time to time by written notice delivered
to Lessee. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given upon receipt if personally delivered, or if mailed, first class,
registered or certified mail, postage prepaid, three (3) business days mailing
in the United States mails to the parties:


If to Lessors:


COBRA AVAITION SERVICES LLC
Attention: Mark Layton, Chief Financial Officer
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134
E-mail: mlayton@mammothenergy.com


COBRA ACQUISITIONS LLC
Attention: Mark Layton, Chief Financial Officer
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134
E-mail: mlayton@mammothenergy.com


With Copy to Legal Department.


If to Lessee:


BRIM EQUIPMENT LEASING LLC dba BRIM AVIATION
Attention: Julie Brim, President
455 Dead Indian Memorial Road
Ashland, Oregon 97520
jbrim@brimaviation.com


With copy to:


WEXFORD CAPITAL LP
Attention: Legal
411 West Putnam Avenue
Greenwich, CT 06830














3



--------------------------------------------------------------------------------











14.  Governing Law. This Agreement has been delivered in the State of Delaware
and shall in all respects be governed by, and construed in accordance with, the
laws of the State of Delaware including all matters of construction, validity
and performance, without giving effect to its conflict of laws provisions.


15. Jurisdiction and Venue. Exclusive jurisdiction and venue over and all
disputes between the Parties arising under this Agreement shall be in, and for
such purpose each Party hereby submits to the jurisdiction of, the state and
federal courts serving the State of Oregon.


[REST OF PAGE INTENTIONALLY LEFT BLANK]
4



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement has been executed on June 29, 2020 and is
effective as of the day and year first written above.


“Lessors”


COBRA AVIATION SERVICES LLC






By: /s/ Mark Layton
Name: Mark Layton
Title: Chief Financial Officer


COBRA ACQUISITIONS LLC






By: /s/ Mark Layton
Name: Mark Layton
Title: Chief Financial Officer




“Lessee”


BRIM AVIATION






By: /s/ Julie Brim
Name: Julie Brim
Title: President






5



--------------------------------------------------------------------------------









EXHIBIT “A”



Year, Make and ModelVIN #1987 BEALL TRL1BN1T2422HP1822202001 FORD PK
F251FTNW21FX1ED641432003 FORD PK F251FTNX21F23EA618122005 CHEV
PK1GBE4E3225F5038172007 CHEV PK CAE1GBE4E3257F4164162007 FORD PK
F653FRNW65F77V4186592011 FORD TK F451FT8W4DT9BEC471331984 KW TR
W901XKWD29X1ES3228661997 EAGE UT1296971983 TRNSL TR1BN1T2730DP1510702000 SILVR
MT4SMSP2433YS0015772005 FORD PK F653FRNW65Z85V1094492018 EXPRESS QUAD CAB
RJ169648 15001C6RR7FG7JS1696482018 EXPRESS QUAD CAB RJ181874
15001C6RR7FGXJS181874(2) HELI WAGONS 12’X12’(2) HELI PLATFORM 14’X14’



        
6

